UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 28, 2007 AngioDynamics, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-50761 11-3146460 (State or Other Jurisdiction ofIncorporation) (Commission File Number) (IRS Employer Identification No.) 603 Queensbury Avenue, Queensbury, New York12804 (Address of Principal Executive Offices)(Zip Code) (518) 798-1215 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01.Other Events. On August 28, 2007, AngioDynamics, Inc. (the “Company”) announced that its Board of Directors elected Mr. Vincent Bucci as its Chairman.Mr. Bucci joined the Company's Board in January 2007 when the Company acquired RITA Medical Systems, Inc.Mr. Bucci had been Chairman of the RITA Medical Systems, Inc. board of directors since 2003 and a member of its board since 1994.The size of the Company's Board of Directors remains unchanged, at nine members. Mr. Bucci succeeds Mr. Paul Echenberg, who will remain on the Company's Board and continue to serve on the Compensation and Nominating and Corporate Governance committees. The Company's August 28, 2007 press release, which is attached hereto as Exhibit 99.1is incorporated herein by reference. Item 9.01 –Financial Statements and Exhibits. ExhibitNo. Description 99.1 Press Release dated August 28, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANGIODYNAMICS, INC. (Registrant) Date: August 30, 2007 By: D. Joseph Gersuk Chief Financial Officer
